SOMERVILLE, J.
The indictment, which is one charg- ’ ing the defendant with perjury, substantially follows the *32form prescribed by tbe Code. — Criminal Code, 1886, Form No. 67, p. 275 ; and § 3908. Tbe substance of tbe proceedings, in wbicb tbe alleged false oatb was taken, is sufficiently averred in tbe statement tbat it was before one William Penick, wbo bad been duly appointed commissioner by tbe register in chancery, one Albert Wilson, witb authority to take tbe written testimony of tbe defendant in a civil action for divorce pending in tbe Chancery Court of Elmore county, in wbicb one William Shirley was plaintiff, and Annie Shirley was defendant. This averment is descriptive of tbe occasion of tbe alleged perjury, of tbe tribunal in wbicb tbe action was pending, and of tbe jurisdiction of tbe officer by whom tbe oatb was administered, and is intended for identification, to show tbat tbe oatb was not extra-judicial. It is not wanting in any of tbe elements of reasonable certainty, wbicb is all the law requires. Nor is it required tbat tbe materiality of the false oatb or evidence should appear upon tbe face of tbe indictment, otherwise than by general averment. This is all the prescribed form requires, and tbe form is sufficient.—Williams v. State, 68 Ala. 551; Peterson v. State, 74 Ala. 34; Jacobs v. State, 61 Ala. 448.
Tbe qbjections to tbe evidence are not, in our judgment, well taken. Tbe evidence to wbicb objection was taken, was properly admitted. Tbe ground of tbe objection goes to tbe fact of tbe materiality of tbe alleged false oatb, it being urged tbat tbe fact of tbe wife’s adultery before marriage can not tend to prove her alleged adultery after marriage ; and this being tbe fact testified to, on which tbe defendant’s perjury was predicated, it is insisted tbat it was not material to tbe issues in the divorce suit, wbicb was based, on tbe ground of adultery.
Tbe bill of exceptions does not purport to set out all tbe evidence introduced on tbe trial ; and for this reason tbe objection must be overruled, because, rather than put tbe court in error, we must presume tbat there may have been other evidence omitted from tbe record, wbicb would have rendered tbat objected, to relevant. But, independently of this, tbe bill of exceptions states tbat there was other evidence, tending to show acts of adultery after marriage. Construing tbe bill most strongly against tbe exceptant, in accordance witb tbe settled rule, it must be interpreted to mean evidence was offered of other acts of adnltery between tbe same parties. Tbe authorities fully settle tbe admissibility of such evidence as to anterior acts of adultery, for *33the purpose of proving an adulterous disposition in the persons implicated, which itself tends to prove the particular act charged, as a continuation of the same immoral proclivity.—Cross v. State, 78 Ala. 430; Lawson v. State, 20 Ala. 65; 2 Greenl. Ev. (14th Ed.), §47; and cases cited in brief of Attorney-General.
The judgment must be affirmed.